Citation Nr: 0003514	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  93-06 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for 
service-connected generalized anxiety disorder with features 
of post-traumatic stress disorder rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. Jose Arturo Juarve-Ortiz


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel
INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1990 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied a claim for an increased disability 
rating for a service-connected psychiatric disorder, 
currently rated as 30 percent disabling.

The Board remanded this case for further development of the 
evidence in February 1995.  The Board rendered a decision on 
it in January 1998.  The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).

In a November 1998 order, the Court granted a Joint Motion 
for Remand submitted by the parties.



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In 1995, the Board remanded this case and ordered the RO as 
follows:

[T]he RO should schedule the veteran for 
a comprehensive VA psychiatric 
examination to be conducted by an 
examiner who has never previously 
examined or treated the veteran.  

In its January 1998 decision, the Board noted in this regard,

In an April 1995 examination report, the 
examiner noted that it was difficult to 
comply with the Board's request that the 
veteran be examined by a VA psychiatrist 
who had not yet examined the veteran 
because all the VA psychiatrists in the 
Compensation and Pension Unit had already 
evaluated the veteran.  Accordingly, the 
Chief of the C&P Unit assigned the case 
to a psychiatrist who had already 
examined the veteran.  The Board notes in 
this regard that, implicit in requests to 
an RO in Board remand orders that the VA 
provide a psychiatrist who had not yet 
examined the veteran is the understanding 
that this will be complied with where it 
is possible.  In this case, the Board 
accepts the explanation of the Chief of 
the Compensation and Pension (C&P) Unit 
that this request could not be 
accommodated at this particular RO and 
the Board will review the examinations 
provided by the VA psychiatrists that 
were assigned to the case.

In the Joint Motion, the parties stated that they did not 
understand why the Board accepted the explanation of the C & 
P Unit Chief that an examination by a VA psychiatrist who had 
not previously examined the veteran could not be arranged 
because of the particular staffing limitations at the 
particular RO, referring to the language used in the Board's 
decision to explain the Board's deferral to the RO in this 
regard, as "some sort of 'implicit understanding'", and 
that non-compliance with the Board's remand order violated 
the Court's holding in Stegall v. West, 11 Vet. App. 268 
(1999).  Although the parties stated that the Board had 
failed to provide adequate reasons and bases for its 
acceptance of an examination in this case by a VA doctor who 
had already seen the veteran, it is clear from the Joint 
Motion that the parties have agreed that the Court's holding 
in Stegall requires that in a case like this one, if there is 
no VA psychiatrist on staff who had not yet examined the 
veteran, then VA should pay for a private psychiatrist to 
conduct the examination through VA's fee-basis program.  See 
Motion at 6.  In this regard, the parties instructed the 
Board to remand this case again to have the RO "fully comply 
with the previous BVA's remand instructions in its entirely 
(sic)" -- although apparently making an exception so that 
the examination may be conducted in accordance with the DSM-
IV criteria and not the DSM-III-R as the Board specifically 
had ordered in its 1995 remand -- and to this end it was 
stated, "Specifically, the remand should include an 
examination of the appellant by a psychiatrist who has never 
examined or treated him before who shall conduct an 
evaluation following the criteria of DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed., 1994)."  Joint Motion at 7-8.  
Accordingly, the Board concludes that the another examination 
must be conducted in this case.

Similarly, the parties stated that the Board did not 
"adequately" explain "while (sic) the expert opinion of 
the appellant's private physician, Dr. Juarve-Ortiz, was 
given less probative value than that of the VA physicians."  
Concerning this, the Board specifically noted the following 
in its January 1998 decision,

[T]he Board assigns more probative value 
to opinions and reports of the VA 
physicians who have examined the veteran 
many times over the years than it does to 
Dr. Juarve-Ortiz' opinion that the 
veteran should not work because Dr. 
Juarve-Ortiz is not as familiar with the 
veteran, having only interviewed or 
examined him once and having only 
reviewed the documents in the claims file 
shortly before he testified at the 
personal hearing.  In addition, Dr. 
Juarve-Ortiz did not have access to the 
July 1995 social and industrial survey or 
to the employment records later submitted 
by the veteran.

The parties did not state why these reasons were not 
"adequate" support for the Board's decision to assign more 
probative weight to reports of VA physicians who had treated 
the veteran for years and who had reviewed the entire medical 
history of the case than to the testimony of a doctor who had 
only examined the veteran once and demonstrated a lesser 
knowledge of the medical history of the case.  Moreover, the 
parties did not state what, if any, additional development 
should be done on remand in this regard.  Therefore, the 
Board will request that the RO attempt to obtain some 
additional information about the credentials of Dr. Juarve-
Ortiz on remand and the history of his therapeutic 
relationship, if any, with the veteran.

Finally, the Board notes that, since the Joint Motion was 
written, the veteran has submitted additional evidence which 
should be reviewed by the RO on remand.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be asked to 
provide the names and addresses of mental 
health professionals who have treated him 
for his service-connected generalized 
anxiety disorder with features of 
post-traumatic stress disorder since the 
last VA C & P examination in January 
1997, and, securing the necessary release 
forms for private records, the RO must 
obtain any records of treatment not 
already in the claims file and associate 
them with the claim file.

The RO should obtain all VA records of 
treatment, including outpatient 
treatment, for his service-connected 
psychiatric disorder since January 1997.  
The veteran has submitted some VA 
outpatient treatment records from 1998 
and 1999 and these are presently in the 
claims file.  

2.  The RO should specifically attempt to 
obtain the curriculum vitae of Dr. 
Juarve-Ortiz who testified at the 
September 1996 personal hearing and ask 
him to state whether he has ever treated 
the veteran on a regular basis and, if 
so, how often he has seen the veteran for 
treatment.  If Dr. Juarve-Ortiz has 
treated the veteran, the RO should 
attempt to obtain those treatment records 
after securing the appropriate release 
form from the veteran.

The veteran has submitted additional 
medical records dated in 1998 and 1999.  
Among these records is the September 1998 
report of Dr. Oscar Cardona-Ramirez.  The 
RO should specifically attempt to obtain 
the curriculum vitae of Dr. Cardona-
Ramirez and ask him to state whether he 
has ever treated the veteran on a regular 
basis and, if so, how often he has seen 
the veteran for treatment.  If Dr. 
Cardona-Ramirez has treated the veteran, 
the RO should attempt to obtain those 
treatment records after securing the 
appropriate release form from the 
veteran.

3.  The RO must schedule the veteran for 
an examination by a psychiatrist who has 
not examined him in the past.  If there 
are still no VA psychiatrists on staff 
who have not examined the veteran in the 
past, the RO must, in compliance with the 
Joint Motion for Remand in this case, 
arrange for an examination by a private 
psychiatrist under VA's fee-basis 
program.

To comply with the terms of the Joint 
Motion in this case, the RO must assure 
that everything that the Board ordered in 
its February 1995 remand order with 
regard to this examination is 
accomplished.  At that time, the Board 
asked examiners to conduct examinations 
in accordance with the VA Physician's 
Guide for Disability Evaluation 
Examinations.  However since then, the VA 
General Counsel has noted in an advisory 
opinion, that the Physician's Guide "is 
merely 'a guide to VA doctors providing 
generalized direction for the proper 
conduct of disability examinations,' and 
that '[o]ut of necessity, it leaves 
latitude for the examining doctor to 
exercise his discretion in conducting a 
proper examination of each individual 
case.'"  VAOPGCADV 27-95 at para. 11 
(Feb. 10, 1998).  Accordingly, the 
General Counsel held that a VA disability 
examination is not necessarily inadequate 
simply because it was not performed in 
compliance with all the provisions of the 
current Guide.  Id.  Thus, the RO should 
assure that the VA or fee-basis 
psychiatric examination is adequate for 
rating purposes and, if the RO assures 
this, the Board will consider the RO to 
have substantially complied, for the 
purposes of the Court's holding in 
Stegall, with the Board's February 1995 
remand instruction about the Physician's 
Guide.

In the 1995 remand order, the Board 
stated, "All indicated tests, including 
appropriate psychological studies with 
applicable subscales, are to be 
conducted."  By this, the Board meant 
that all tests which the examiner deems 
needed for a full evaluation are to be 
conducted.

"The claims file must be made available 
to and reviewed by the examiner prior to 
the requested study."  The RO should 
assure that the examiner -- whether a 
private fee-basis examiner or a VA 
examiner -- has the claims file for 
review.  If not, the case will surely be 
remanded again for non-compliance with 
the remand order under Stegall.

"If there are different psychiatric 
disorders, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with the 
veteran's service-connected generalized 
anxiety disorder with PTSD features and 
which disorders are part of or caused by 
the service-connected disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or 
another, if should be specified.  A 
complete rationale should be provided for 
all conclusions."  The RO should assure 
that the examiner states in the 
examination report which symptoms are 
manifestations of the service-connected 
psychiatric disorder and which, if any, 
are not part of it.

The RO should also assure that the 
examiner comments on the following in the 
examination report:

"The examiner should describe how the 
symptoms of the service-connected 
psychiatric disorder affect the veteran's 
social and industrial capacity.  The 
examiner must assign a Global Assessment 
of Functioning Score consistent with the 
[DSM-IV] and explain what the assigned 
score represents.  A detailed discussion 
of the extent to which the 
service-connected psychiatric disorder 
interferes with the veteran's ability to 
work or in his relationships with others 
must be provided."

"In addition, the examiner must offer an 
opinion based on the records on file 
whether or not the finding made by Dr. 
Ruben Millan-Benitez, the examiner who 
conducted the July 1992 examination, that 
the veteran 'is making a pressure to be 
declared unable to work' and that he 
'puts great effort in presenting a sick 
and disabling picture of himself' would 
be an opinion generally shared in the 
psychiatric community with regard to the 
psychiatric manifestations exhibited by 
this particular veteran.  A complete 
rationale for any and all opinions must 
be provided."

4.  In further compliance with the 
Board's 1995 remand order, "the RO must 
review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in 
full.  If any development is incomplete, 
including if the requested examination 
does not include all test reports, 
special studies or adequate responses to 
the specific opinions requested, 
appropriate corrective action is to be 
implemented.

In addition, "[i]f the veteran is found 
to be suffering from a psychotic 
disorder, the RO should consider whether 
entitlement to service connection is 
warranted. The RO should also consider 
the issue of entitlement to a total 
disability rating based on individual 
unemployability under 38 C.F.R. §§ 
3.321(b), 3.341(a), 4.16(b) or (c) 
(1993), whichever is appropriate pending 
the assignment of a schedular rating in 
this case."

5.  The RO should consider all the 
evidence in its entirety, including the 
evidence added to the file since the last 
time the RO rendered a decision in the 
case, in adjudicating the claims noted 
above.  In regard to the claim for a 
total rating based on individual 
unemployability, the Board notes that 
evidence shows that the veteran has been 
granted disability benefits from the 
Social Security Administration (SSA), 
effective August 3, 1998.  The RO should 
obtain any medical records -- if there 
are any records other than Dr. Cardona-
Ramirez's report which is already of 
record -- used by the SSA in rendering 
its decision and add them to the claims 
file for consideration.

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  However, he need 
take no action unless otherwise notified.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



